UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7244


DEMETRIUS HILL,

                  Plaintiff - Appellant,

             v.

WARDEN HAYNES; A. W. GILL; WARDEN DRIVER; CAPTAIN ODDO;
LIEUTENANT CLEMENS; LIEUTENANT GIFFORD; LIEUTENANT TRAIT;
CORRECTIONAL OFFICER SPOTLAN; FOSTER; CORRECTIONAL OFFICER
MORGAN; COUNSELOR MORRERO; ETRIS,

                  Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:06-cv-00136-JPB-JSK)


Submitted:    March 10, 2009                 Decided:   April 1, 2009


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Remanded by unpublished per curiam opinion.


Demetrius Hill, Appellant Pro Se.     Helen Campbell Altmeyer,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Demetrius Hill seeks to appeal the district court’s

order declining to adopt the magistrate judge’s recommendation

and dismissing Hill’s civil complaint without prejudice.                        The

district court’s judgment was entered on March 5, 2008.                    Hill’s

notice of appeal was filed on July 16, 2008, the day on which he

delivered it to prison officials for mailing.                   See Fed. R. App.

P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).                     In his

notice of appeal, Hill stated that he did not receive notice of

the district court’s order until July 9, 2008, when he received

a copy of the district court’s docket sheet, in response to his

request to the district court for the status of his case.

           Parties are accorded thirty days after entry of the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal   period   under   Fed.       R.   App.   P.   4(a)(5)    or   reopens   the

appeal period under Fed. R. App. P. 4(a)(6).                This appeal period

is “mandatory and jurisdictional.”                Browder v. Dir., Dep’t of

Corr.,   434   U.S.   257,     264    (1978)     (quoting   United     States   v.

Robinson, 361 U.S. 220, 229 (1960)).

           Hill’s     notice   of     appeal     is   clearly   untimely   filed.

However, under Rule 4(a)(6), the district court may reopen the

time to file an appeal if (1) the moving party did not receive

notice of entry of judgment within twenty-one days after entry,

                                          2
(2) the motion is filed within 180 days of entry of judgment or

within seven days of receiving notice from the court, whichever

is earlier, and (3) no party would be prejudiced.   We remand to

the district court to determine whether Hill is entitled to the

benefit of Rule 4(a)(6) to reopen the time to file an appeal.

The record, as supplemented, will then be returned to this court

for further consideration.

                                                        REMANDED




                               3